DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A - an embodiment (Figures 1-6)
Species B - a modified example of the embodiment (Figures 7 and 8).  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 1-4.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A and B lack unity of invention because even though the inventions of these groups require the technical feature of the energy storage device of , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hiroyasu et al. (JP 2014/38736 A).  	 
Hiroyasu teaches an energy storage device (“power storage device”, Title; “the secondary battery 10 as a power storage device”, [0020], fig. 1) comprising 
an electrode assembly (“electrode assembly 12”, [0020], figs. 1, 3, 5, 6), 
a current collector (“a rectangular plate-shaped positive electrode conductive member 27, … a rectangular plate-shaped negative electrode conductive member 28”, [0025], figs. 1, 3, 5, 6)
and an insulating sheet (“insulating film 37”, [0029], figs. 1, 3, 5, 6), 
wherein the electrode assembly (12) has a main body part and a connecting part (25, 26) projecting from the main body part (a positive electrode current collecting tab group 25 comprises positive electrode current collecting tabs 21 which project from the main body of the electrode assembly 12, and similarly, a negative electrode current collecting tab group 26 comprises negative electrode current collecting tabs 24, figs. 1-3, 5, 6, [0022]-[0024]) and connected to the current collector (27, 28), (“a rectangular plate-shaped positive electrode conductive member 27 is joined to the positive electrode current collector tab group 25 by welding… a rectangular plate-shaped negative electrode conductive member 28 is joined to the negative electrode current collector tab group 26 by welding”, [0025]),

and a sheet extension part (38) extending from the sheet side surface part (“the insulating film 37 has tongue-shaped mounting tabs 38", [0030], figs. 1, 3, 5, 6),
and the sheet extension part (38) is fixed to the electrode assembly (12) (“adhesive tape P” is applied to the sheet extension parts 38 to join them so that they are secured, along with the insulating film 37, to the electrode assembly 12, fig. 3, [0030]).   
During a telephone conversation with Ian McGinn on December 6, 2021 a provisional election was made without traverse to prosecute the invention of species B, claims 1-4 and 6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 5 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites the limitation “a plurality of the sheet extension parts extending from the sheet side surface part to individually correspond to the plurality of connecting parts,” and it appears 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hiroyasu et al. (JP 2014/038736 A).
Regarding claim 1, Hiroyasu teaches an energy storage device (“power storage device”, Title; “the secondary battery 10 as a power storage device”, [0020], fig. 1) comprising 
an electrode assembly (“electrode assembly 12”, [0020], figs. 1, 3, 5, 6), 
a current collector (“a rectangular plate-shaped positive electrode conductive member 27, … a rectangular plate-shaped negative electrode conductive member 28”, [0025], figs. 1, 3, 5, 6)
and an insulating sheet (“insulating film 37”, [0029], figs. 1, 3, 5, 6), 

the insulating sheet 37 has a sheet side surface part facing a side surface (12c, 12d, 12e, 12f) of the main body part ("the electrode assembly 12 is housed in the case body 13 in a state where a part of the outer surface thereof is covered with the with insulating film 37", [0029], figs. 1, 3, 5, 6),
and a sheet extension part (38) extending from the sheet side surface part (“the insulating film 37 has tongue-shaped mounting tabs 38", [0030], figs. 1, 3, 5, 6),
and the sheet extension part (38) is fixed to the electrode assembly (12) (“adhesive tape P” is applied to the sheet extension parts 38 to join them so that they are secured, along with the insulating film 37, to the electrode assembly 12, fig. 3, [0030]).  
Regarding claim 2, Hiroyasu teaches the energy storage device according to claim 1, wherein the sheet extension part (38) is fixed to the connecting part (25, 26), (“The mounting tab 38 extending from the above is mounted so as to cover the positive electrode current collecting tab group 25 and the negative electrode current collecting tab group 26, respectively”, [0030], fig. 3).
Regarding claim 3, Hiroyasu teaches the energy storage device (10) according to claim 1 (specifically the second embodiment shown in figs. 5 and 6), 

the sheet extension part being fixed to the electrode assembly (“both mounting tabs 38 of the insulating film 37 are sandwiched and fixed between the positive electrode conductive member 27 and the negative electrode conductive member 28 and the insulating member 40”, [0041], figs. 5, 6).
Regarding claim 6, Hiroyasu teaches the energy storage device (10) according to claim 1, wherein the electrode assembly (12) has a plurality of the connecting parts (25, 26) aligned in a direction intersecting a projecting direction of the connecting part from the main body part (“The positive electrode current collecting tab group 25 and the negative electrode current collecting tab group 26 are bent in the stacking direction T of the electrode assembly 12”, [0024], fig. 1; connecting parts 25, 26 project in an upward direction from electrode assembly 12 and are bent in a direction perpendicular to the projecting direction),
and the insulating sheet (37) has a plurality of the sheet extension parts (38) extending from the sheet side surface part to individually correspond to the plurality of connecting parts (25, 26), (fig. 1 shows multiple tabs 38 which each correspond to one or the other of connecting parts 25 and 26). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroyasu et al. (JP 2014/038736 A) in view of Nansaka et al. (US 2009/0004561 A1).
Regarding claim 4, Hiroyasu teaches the energy storage device (10) discussed above in the analysis for claim 1. Hiroyasu further teaches that the connecting part (25, 26) and the current collector (27, 28) have a joint part (Y) in which both are joined (“A rectangular plate-shaped positive electrode conductive member 27 is joined to the positive electrode current collector tab group 25 by welding. A joint portion Y is formed by welding on the positive electrode current collecting tab group 25 and the positive electrode conductive member 27. Further, a rectangular plate-shaped negative electrode conductive member 28 is joined to the negative electrode current collector tab group 26 by welding. A joint portion Y is formed by welding on the negative electrode current collecting tab group 26 and the negative electrode conductive member 28. For example, resistance welding is used for welding the positive electrode conductive member 27 and the negative electrode conductive member 28.”, [0025].
However, Hiroyasu does not teach that an opening is formed in the sheet extension part, and the joint part is arranged to penetrate the opening.
1 and negative electrode collector receiving part 183) having a joint part in which both are joined (“attachment of the negative electrode collector 181 and negative electrode collector receiving part 183 made of copper to the negative electrode substrate exposed portions 15 by resistance welding”, [0070]). 
Nansaka further teaches that an opening is formed in an insulating film (“the insulating seal material, tape 23a… with an opening 231”, [0071], fig. 2), and a joint part is arranged to penetrate the opening (“First of all, the negative electrode substrate exposed portions 15, made of copper, were bunched together, and thermodeposited resin tapes 23a were placed above and below the resulting bunch in such a manner that the centers of the openings 231 formed in the thermodeposited resin tapes 23a coincided, the bunch was disposed so that the protuberance 182 on the copper negative electrode collector 181 was aligned from below with the center of the opening 231 in the lower thermodeposited resin tape 23a, and likewise the negative electrode collector receiving part 183 was disposed so as to block up the opening 231 in the lower thermodeposited resin tape 23a. Next, the copper pole bolts 241 and 242 of the welding unit (not shown in the drawings) were moved in from above and below so as to contact and pinch together the negative electrode collector 181 and negative electrode collector receiving part 183-. Then the two pole bolts 241 and 242 were pushed toward each other so as to be in a slightly short-circuited state, and resistance welding was effected by passing briefly between the two pole bolts 241 and 242 an optimal welding current (say 4 kA) determined experimentally in advance”, [0072] to yield a weld between 15 and 181 and between 15 and 183- in the openings 23-1 of resin tape 23a, figs. 2, 3, and 5). 
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sheet extension part of Hiroyasu such that an opening is formed in the sheet extension part of the insulating film and the joint part is arranged to penetrate the opening as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE A CAUGHRON/Examiner, Art Unit 1728        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728